MEMORANDUM OPINION
                                        No. 04-11-00140-CV

                            Michael BASELUOS and Athena Rasmusson,
                                          Appellants

                                                   v.

                                         George SARRAN,
                                             Appellee

                     From the County Court at Law No. 3, Bexar County, Texas
                                     Trial Court No. 343342
                          Honorable David J. Rodriguez, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: May 4, 2011

DISMISSED

           Appellants filed a notice of appeal on February 18, 2011. The notice did not state the

date of the order or judgment from which appellants sought to appeal. See TEX. R. APP. P.

25.2(d)(2). This court queried appellants regarding this omission, and appellants admitted that

no appealable order or judgment had yet been signed, but that one was expected shortly. Time

passed, and neither the clerk nor the court reporter filed their respective records. When advised

by this court that the records were past due, both the clerk and the court reporter advised this
                                                                                     04-11-00140-CV


court that no final, appealable order had yet been signed, and the case was ongoing in the trial

court. This court again contacted appellants, but they again failed to produce or advise us of the

existence of any appealable order.

       Accordingly, on March 28, 2011, we issued a show cause order to appellants, ordering

them to file, on or before April 12, 2011, a response showing cause why this appeal should not

be dismissed for want of jurisdiction because of the absence of any appealable order or

judgment. Appellants did not file a response.

       We therefore dismiss this appeal for want of jurisdiction. See TEX. R. APP. P. 42.3(a), (c)

(permitting appellate court to dismiss appeal for want of jurisdiction or for appellant’s failure to

comply with court order within specified time). We order all costs assessed against appellants.

See TEX. R. APP. P. 42.1(d) (absent agreement of parties, costs are taxed against appellant).



                                                  PER CURIAM




                                                -2-